Citation Nr: 1702144	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-50 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for a skin condition other than skin cancer. 

6.  Entitlement to service connection for an aortic aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida. 

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  

The case was previously before the Board in October 2015 when it was remanded for additional development.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

By rating action dated in December 2015, the Appeals Management Center granted service connection for tinnitus.  Therefore, this issue has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issue of entitlement to service connection for a right shoulder disability was raised by the record at the Veteran's May 2015 hearing.  He stated that his claim for service connection for a left shoulder disability should have been for a right shoulder disability.  The issue of service connection for a right shoulder disability  was previously referred to the Agency of Original Jurisdiction (AOJ), but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

The issues of entitlement to service connection for a right knee disability, a left shoulder disability, skin cancer, a skin condition other than skin cancer, and an aortic aneurysm are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right arm disability is not shown.


CONCLUSION OF LAW

The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the remaining claim at issue by notice letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private records.  The May 2015 Board hearing transcript and the Veteran's statements are associated with the claims file.  

The Veteran was afforded VA examinations in February  2016, the reports of which have been associated with the claims file.  The VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim being decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Pursuant to the Board's October 2015 remand instructions, additional treatment records were associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary regarding the claim being decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the right arm disability claim.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  

Analysis

The Veteran contends that he has a right arm disability as a result of his active duty.

The Veteran was afforded VA examinations regarding his claimed disability in February 2016.  At that time, the Veteran did not report any complaints with his right hand, right wrist, right forearm, right elbow, or right upper arm.  The VA examiners reported the Veteran's history of in-service evaluation of his right arm following a June 1969 car accident.  It was also noted that the post-service VA and private medical records do not show any right arm condition.  

According to the February 2016 VA examination report, range of motion and muscle strength were reported to be within normal limits for the right elbow.  There were no additional pertinent physical findings, signs, or symptoms regarding the Veteran's claimed right arm disability.  It was further noted that there were no scars.  The examiner concluded that that Veteran did not have any objective evidence of a right arm condition.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  

A review of the record does not show a current diagnosis of any right arm disability.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has reported experiencing or been diagnosed with any right arm disability at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  VA treatment reports reflect no complaints or findings of a right arm disability at this time.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).  

The Board is cognizant of the Veteran's assertions.  The Board notes that he is capable of reporting his personal observations concerning right arm symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has most recently denied any problems with his right arm and has stated that he has a right shoulder disability, which has been referred to the AOJ as a separate claim.  As the medical and lay evidence of record is silent for any current diagnoses concerning his right arm, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons stated above, the Board finds that the Veteran does not currently have a right arm disability.  Since there is no evidence of any current right arm disability, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for a right arm disability is denied.  


ORDER

Service connection for a right arm disability is denied.


REMAND

As stated above, the claims remaining on appeal were previously remanded in October 2015 for additional development.  The Veteran was afforded VA examinations in February 2016.  VA examination reports reflect diagnoses including ascending thoracic aorta aneurysm, left shoulder and right knee degenerative arthritis, tinea corporis, seborrheic keratosis, scars status post removal of subcutaneous lipoma, and additional disorders of the skin.  Following examination of the Veteran and review of the records, the examiner opined that the Veteran's current disabilities were less likely than not incurred in or caused by the Veteran's military service.  It was noted that the claimed disabilities were not noted in service and not documented in the years immediately post service to establish chronicity.  Although the examiner noted the Veteran's reported in-service car accident, it is unclear whether the examiner considered the Veteran's statements of pain since service and Agent Orange exposure.  As such, the opinion report is inadequate for rating purposes and the claim must be remanded to obtain an addendum opinion. 

The Veteran still maintains that all the issues on appeal had onset or were aggravated by his motorcycle accident while in service or from his Agent Orange exposure in service and have continued to present.  See October 2016 Appellant's Post Remand Brief.  Although there is no record of the Veteran seeking care for his claimed right knee or left shoulder conditions during his military career, documented chronicity of treatment is not required for service connection and the Veteran is competent to report pain during service and continuity of symptoms since service.  

In this case, the Veteran's exposure to Agent Orange has been conceded.  Aortic aneurysm and the Veteran's claimed skin conditions are not on the list of diseases that VA has found are associated with exposure to Agent Orange.  However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At present, the evidence currently of record does not appear entirely adequate to fully resolve all the complex medical questions raised by the Veteran's claims. The Board finds that an addendum opinion addressing the aforementioned deficiencies is necessary to decide the claims.

Prior to obtaining a VA addendum opinion, any outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in March 2016.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since March 2016. 

2.  Then forward the claims file to the examiner who conducted the February 2016 VA examination.  If that examiner is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran. 

The examiner should opine as to the following:

a.  Is it at least as likely as not that the Veteran's diagnosed left shoulder and/or right knee disabilities, to include arthritis, had onset during active service or within one year of his separation from active service, or are ultimately causally related to any event or circumstance of the Veteran's active service,?

b.  Is it at least as likely as not that the Veteran's aortic aneurysm and/or any current or past skin condition is due to the Veteran's confirmed Agent Orange exposure?  

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" has been established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

c.  Is it at least as likely as not that the Veteran's aortic aneurysm and/or any skin condition otherwise had its onset directly during service, or is ultimately causally related to any event or circumstance of the Veteran's active service, to include sun exposure? 

As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant lay statements and treatment records. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided 

3.  After completing any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


